DETAILED ACTION
This is responsive to the amendment dated 6/21/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted amended claims 11 - 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Claims 1, 3, 4, 6 - 8 and 19, drawn to a drain connector, classified in E03C1/20.
II. Claims 11 - 18, drawn to a drain connector installation kit, classified in B25B13/48.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, as invention I is directed to a drain connector for use with an in-situ sanitary appliance and invention II is directed to a kit having an assembly of parts and an extraction tool.   Furthermore, the inventions as claimed do not encompass overlapping subject matter (invention II claims the details of the extraction tool and does not claim the details of the in-situ appliance [i.e., there is no product which infringes on both identified inventions as claimed]) and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 - 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to because figure 1 is not reconcilable with figures 2a, 2b, 3a, and 3b.  There are multiple annular structures which are not labeled in the area of the drain outlet of the sanitary appliance, and it is not clear to which hollow body they may belong, if they are a part of the hollow bodies at all, or if they are some other, undiscussed structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    435
    484
    media_image1.png
    Greyscale

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1:
In line 7, delete “a” which has been inserted between “the” and “sub-floor.”
In lines 19-20, the recitation “wherein the second hollow body is configured to slide relative to the first hollow body thereby extending the height” is redundant in view of the recitation in lines 5-6 that the second hollow body is configured to slide relative to the first hollow body to lengthen and shorten the drain connector. 
In claim 6, applicant is advised to recite --wherein the at least one fin seal is two or more fin seals-- for clarity.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 6 - 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
There is a lack of antecedent basis for “the second end of the hollow body” in lines 21 - 22.  
In line 24, “an in-situ sanitary appliance” is ambiguous as to whether or not applicant is referring to the sanitary appliance set forth in lines 1 and 2. For examination purposes, it will be assumed that they are the same, but clarification by amendment is required. 
In line 24, “a sub-floor waste conduit” is a double inclusion of the sub-floor waste conduit which is set froth in line 7. It is unclear how many sub-floor waste conduits are being claimed. 
The remaining claims are indefinite insofar as they depend from a rejected base claim. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 4,497,511) in view of Meister et al. (US 10,006,577 hereinafter Meister). 
Regarding claim 1, Barker discloses a drain connector (50, 60, 83, collectively)(fig. 1) configured to be installed with a sanitary appliance (80, in phantom) from the bottom up, wherein the drain connector is configure such that it can be fitted to the appliance when the appliance in an upright orientation (fig. 3)(col. 3, ln. 59 - col. 4, ln. 2), the drain connector comprises: an assembly of a first hollow body (83) and a second hollow body (61)(note that when the first and second hollow bodies are connected, they constitute an assembly), wherein the second hollow body is configured to slide relative to the first  hollow body to lengthen and shorten the drain connector (claims 5, 8, 9, 10), wherein the assembly connectable a sub-floor (82) waste conduit (u-trap downstream of 83, not labeled, but clearly shown in figure 3), wherein a first end of the hollow body  (terminal end near 81) is connectable to an inlet of the sub-floor waste conduit (inlet of u-trap); a first end of the second hollow body (61) is received at least partially within the first hollow body, wherein the second hollow body can telescopically extend and retract relative (see claim 5)  to the first hollow body ‘via a second end (upper portion of 83) of the first hollow body’ (see claim 10)(col. 4, ln 3-8); at least one sealing element (70) is contained within the first hollow body (see fig. 3 that element 7 is within and contained by 83) and defining an interference and active sealing fit between the assembled first and second hollow bodies (col. 3, ln. 50-54, note that in order to allow for fluid sealing, there must be some degree of interference between the seal 70 and the inner wall of the first hollow body and also note that since sliding is enabled, the fit is considered to be ‘active’); wherein the second hollow body is configured to slide relative to the first hollow body, thereby extending the height (col. 4, ln. 33, misalignment in 3 axes can be accommodated, e.g., the vertical positioning or height) of the drain connector and facilitating the connection of an exposed end (63, 51) of the second hollow body to an outlet (86) of the sanitary appliance, and wherein, in use,  the ‘second’ end of the second hollow body is retrievable and extendable from the first hollow body via the outlet of the sanitary appliance  (col. 3, ln. 59 - col. 4, ln. 2; col. 4, ln. 28-24; claims 8-10), wherein, in use, the drain connector facilitates attaching an -in-situ sanitary appliance to the sub-floor waste conduit (note that when the appliance is positioned over the assembly and sub-floor drain conduit, it is considered to be ‘in-situ’). 
Barker does not disclose an internal first step acting as a stop for the second hollow body in a fully retracted position, and an internal second step configured to support the at least one sealing element. Barker instead shows that an external step (outwardly extending flange of 60) on the second hollow body acts on the upper end of the first hollow body as a stop. Attention is turned to Meister which teaches a similar pipe fitting (10) having a first hollow body (16) and a second hollow body (14) slidably received therein. The first hollow body includes an internal first step (53) which acts a stop for the second hollow body at a most inserted or retracted position (see 14 in phantom in fig. 3) and a second step (51) which is configured to support at least one sealing element (68).  It would have been obvious to one having ordinary skill in the at the time of effective skill in the art at the time of to have used an internal step on the first hollow body to limit the degree to which the second hollow body can be inserted therein since either arrangement is functionally equivalent and defines a fully inserted position so that the device functions as intended. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have used an internal step to support the seal in order to prevent unwanted shifting or displacement thereof. 
Regarding claim 3, Barker as modified shows all of the instant invention as discussed above, but does not show that the first hollow body has an annular closure member at the second end, wherein the closure element and the second step contain the at least one sealing element therebetween. Attention is again turned to Meister which teaches that the step (51)  for supporting the seal (68) is located a second end of the first hollow body (16) and further teaches an annular closure member (70) at the second end, the closure member and the step containing the sealing element therebetween (see fig. 3).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have placed the step at the second end of the first hollow body and provided a closure member to contain the at least one sealing element in order to optimally position the at least one sealing element for effective sealing against leaks. 
Regarding claim 8, Barker discloses all of the instant invention as discussed above, and further provides that the second hollow body (61) comprises an elongated tubular body (see fig. 1, 61 is tubular), including an annular connector (63, 50) at the exposed end.
Regarding 19, Barker as modified shows all of the instant invention as discussed above, and further shows that the first end of the first hollow body facilitates docking the drain connector to the inlet end of the sub-floor waste conduit (see threaded connection at 81 connecting the drain connector the inlet end of the u-trap)(fig. 3). 
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Meister, as applied to claim 1, in view of Yamaguchi (US 3,913,928).
Regarding claim 4, Barker as modified shows all of the instant invention as discussed above, but does not show that the at least one sealing element includes at least one fin seal having an annular body and a flexible element having a free end anchored at one end to the annular body. Attention is turned to Yamaguchi which teaches a fin seal for use in a drain connector (fig. 3) having a first hollow body (32) and a second hollow body (31), the fin seal including an annular body (10)(fig. 1) and a flexible element (5) having a free end and being anchored at one end to the annular body (see connection of 5 to inner surface of 10 at fig. 1, 2, 4, 6), wherein the free end is capable of being displaced and deformed by action of a second hollow body (31)(note downward orientation of 5 when 31 is inserted relative to relaxed position illustrated in figure 1), thereby creating and maintaining the interference and active seals (abstract) between the second hollow body (31) and first hollow body (32).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a fin seal similar to that taught by Yamaguchi so that tolerances between the hollow bodies can be accommodated while still providing effective sealing (Yamaguchi, abstract).
Regarding claims 6 - 7,  Barker as modified by Yamaguchi shows all of the instant invention as discussed above, and further shows that the sealing element comprises two or more fin seals (see multiple elements 5), each fin seal having an annular spacer sandwiched therebetween (see annotated figure below).

    PNG
    media_image2.png
    256
    627
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that Barker does not show an assembly of a first hollow body and a second hollow body configured to slide relative to the first hollow body to lengthen and shorten the drain connector.  The Examiner respectfully disagrees and notes that when the first and second hollow bodies are joined or connected to one another, they constitute an assembly. 
Applicant argues that Barker does not show that the first end of the first hollow body is connectable to an inlet end of a sub-floor waste conduit. The Examiner respectfully disagrees and notes that applicant has not distinguished the first hollow body in any way in the claims which preclude interpreting 83/81 as belonging to the assembly of pipes, and the u-trap as belonging to the sub-floor waste conduit. 
Applicant argues that Barker does not show that at least one sealing element is within the first hollow body to define an interference and active sealing fit.  The Examiner respectfully disagrees and notes that o-ring 70 is clearly located within the first hollow body when the second hollow body is telescopically received therein. See figure 3. 
Applicant argues that the Examiner has engaged in impermissible hindsight in combining the teachings of Meister with Barker. Applicant further argues that the insert member 14 of Meister is not configured in use to move axially relative to the housing 16 and therefore does not permit the length of the drain connector to be adjusted. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the two steps 53 and 51 of Meister are applied to Barker in order to limit the amount that the second hollow body 61 can be inserted and to act as a stop for the sealing ring, instead of the external step 63 and recessed groove 65, respectively. Barker already teaches the particulars of the axial adjustment as claimed. Nevertheless, Meister does show that the insert member 14 is relatively slidably adjustable, albeit a small amount, relative to the housing 16. Note that there is a gap between the stops of the insert member 34 and the upper most stop 92 of the housing which will enable relative movement between the parts. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is the position of the Office that it would be obvious to use an internal step instead of an external step/flange, since either arrangement provides the predictable result of limiting the amount of insertion of the second hollow body into the first. Such an arrangement of steps is old and well known and common in the pipe arts (See MPEP 2143(I)). 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754